WILSON, Justice.
Cross-plaintiff appeals from an order dismissing his cross-action which alleged damages for libel in cross-defendants’ suit seeking damages for breach of contract. We dismiss the appeal.
The cross-action asserted that appellees’ petition in this suit contained allegations of a libelous nature which were immaterial, irrelevant and foreign to the cause of action pleaded against appellant. The dismissal of the cross-action resulted from the sustaining of special exceptions claiming the allegations in the pleading were absolutely privileged and no action existed. There was no order of severance. The record shows no disposition of appellees’ suit.
The order dismissing appellant’s cross-action is interlocutory and is not appeal-able. Pan American Petroleum Corp. v. Texas Pacific Coal & Oil Co., 159 Tex. 550, 324 S.W.2d 200 ; 3 Tex.Jur.2d, Appeal & Error, Secs. 92-94. The appeal is dismissed.